Citation Nr: 1640321	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  15-33 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee Pension Center


THE ISSUE

Whether the Veteran filed a timely notice of disagreement with respect to a September 2010 determination of the Regional Office.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran had active service in the United States Army from January 1946 to September 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 administrative decision issued by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin, which determined that the Veteran had not filed a timely notice of disagreement as to a September 2010 decision to reduce benefits based on incarceration.  In May 2015, the Veteran filed a notice of disagreement as to the timeliness issue.  In July 2015, the RO issued a Statement of the Case (SOC).  In December 2015, the Veteran filed a Substantive Appeal (VA Form 9, Appeal to the Board).  

A Board hearing was held in July 2016 before the undersigned.  The hearing transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

The Veteran's pension benefits were reduced by the RO in a September 2010 determination, the Veteran was properly notified of that determination at his last address of record, and the Veteran did not submit a notice of disagreement within one year of that determination.


CONCLUSION OF LAW

A timely notice of disagreement was not received by VA as to the September 2010 determination.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.302(b) (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In the present case, resolution of the appeal of this issue is wholly dependent on interpretation of the relevant VA statutes and regulations and whether the Veteran filed a timely notice of disagreement.  The essential facts in this case are not in dispute.  There is no reasonable possibility that any additional notice or development would aid the Veteran in substantiating his present claim.  As the interpretation of the statutes and not the facts are dispositive in this case, further discussion of VA's duties to notify and assist is not required.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

Law and Analysis

An appeal consists of a timely filed NOD in writing, and after an SOC has been furnished, a timely filed substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  As to what constitutes a notice of disagreement, the Board determines de novo whether a document is a notice of disagreement.  See Fenderson v. West, 12 Vet. App. 119 (1999); Beyrle v. Brown, 9 Vet. App. 24, 27-28 (1996).  In this regard, a notice of disagreement is a written statement reasonably expressing disagreement with and a desire to contest any aspect of the adjudication(s).  38 C.F.R. § 20.201.  A notice of disagreement requires no special wording or phrasing and is to be evaluated within the context of the overall record.  Id.; see also Jarvis v. West, 12 Vet. App. 599, 561-62 (1999).

A claimant or his representative must file a notice of disagreement with a determination of the RO within one year from the date that the RO mailed notice of the determination.  38 C.F.R. § 20.302 (a).  A notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  38 C.F.R. § 20.300.  If a notice of disagreement is not filed within the one year time period, the RO decision becomes final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d) (2015); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2015).  An untimely notice of disagreement deprives the Board of jurisdiction to consider the merits of an appeal.  38 U.S.C.A. § 7105(c).

The Board may implicitly or explicitly waive the issue of the timeliness of a substantive appeal.  A timely filed notice of disagreement, however, is a jurisdictional bar to appellate consideration, and this issue may not be waived.  See Percy v. Shinseki, 23 Vet. App. 37, 41 (2009).  The Board is bound by the law and is without authority to grant an appeal on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Turning to the evidence of record, the Veteran had been in receipt of pension benefits since 2006.  See Deferred Rating dated November 22, 2006.  His address of record at that time, as near as the Board could ascertain, was on a Gholson Road.  See VA Form 21-527 (Income-Net Worth and Employment Statement) and VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative), both dated in November 2006.  

In July 2009, the RO received a call from an individual regarding a VA letter addressed to the Veteran.  The caller indicated that the Veteran had been living at an address in Reading, Pennsylvania (PA) for about a year, but was now incarcerated in the Federal prison system since November 2008.  The Veteran's current mailing address, a P.O. Box in Reading, PA, was confirmed by the RO in a Social Security Administration (SSA) inquiry report.  His incarceration was subsequently confirmed by the Texas Department of Criminal Justice and the Ohio Department of Rehabilitation and Corrections.  See VA Forms 21-0820e (Report of Incarceration) dated January 13, 2010 and June 22, 2010.  There is no indication from the record that the Veteran himself apprised VA of his relocation from Texas to Pennsylvania or of his recent incarceration in Ohio.  

In June 2010, VA notified the Veteran of a proposed reduction of VA disability compensation due to incarceration for conviction of a felony, pursuant to 38 C.F.R. § 3.665(a).  VA noted that the Veteran had been overcompensated for the periods during which he was incarcerated.  In September 2010, VA notified the Veteran that the proposed reduction had taken effect.  The letter enclosed VA Form 4107, "Your Rights to Appeal Our Decision," which explained the Veteran's right to appeal.  This written notice of the RO's actions and of the Veteran's procedural and appellate rights was mailed to him at his most recent address of record in Reading, PA.  A copy of the September 2010 letter was also sent to his representative at the time, Texas Veterans Commission.  The following month, the Veteran's sister called to inform VA that his pension benefits had been sitting in a back account since his incarceration.  She attempted to make arrangements with the RO to return the funds.  See VA Form 21-0820, October 21, 2010.  

The record reflects no further communication from the Veteran himself until 2014, when he filed a claim for nonservice-connected pension, in anticipation of his upcoming release from prison.  In March 2015, VA notified him that such benefits were granted effective January 22, 2015, the date he was released from incarceration.  That same month, he filed a VA Form 21-0958 (Notice of Disagreement) in which the Veteran disagreed with the March 2015 decision.  Although there was no mention of it in the March 2015 decision, the Veteran's specific issue of disagreement centered around an overpayment created from adjusting his pension benefits from 2007 through 2009.  

Because the determination to reduce the Veteran's benefits was made in September 2010, and the Veteran filed a notice of disagreement in March 2015, the Board finds that more than one year elapsed between the mailing of the determination and the filing of the notice of disagreement.  As noted above, a notice of disagreement with a determination of the RO must be filed within one year from the date that the RO mailed notice of the determination, and an untimely notice of disagreement deprives the Board of jurisdiction to consider the merits of an appeal.  38 C.F.R. § 20.302(a); 38 U.S.C.A. § 7105(c).  Therefore, the notice of disagreement in the instant case was not timely, and the Board cannot have jurisdiction of the RO's decision to reduce pension benefits.

The Board acknowledges the Veteran's contention that he did not receive the notice of the overpayment.  However there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  Such evidence includes "clear evidence that VA did not follow its regular mailing practices or that its practices were not regular."  See Boyd v. McDonald, 27 Vet. App. 63, 71-72 (2014) (quoting Crain v. Principi, 17 Vet.App. 182, 186 (2003)).  The mere assertion that the notice was not received does not by itself constitute clear evidence rebutting the presumption.  Id.  The presumption of regularity may be rebutted where there is evidence that (1) VA used an incorrect address on the mailing in question or (2) the mailing was returned as undeliverable and "there were other possible and plausible addresses available to VA" at the time.  Id. at 72. 

The Veteran basically contends that the September 2010 notice letter was sent to an incorrect mailing address.  He argues that he informed VA by letter in June 2008 that he was no longer living in PA as a result of serving a 10-year prison sentence in Ohio.  He states that because VA continued to send mail to an invalid P.O. Box in Reading PA, he did not receive the notice of the overpayment.  The Veteran also insists that a similar letter was sent to SSA, also in June 2008, which immediately acted on this information regarding his incarceration.  The Board points out that the address to which the September 2010 notice letter was mailed is the same address previously verified through SSA inquiries.  Unfortunately, there is no evidence, other than the Veteran's own assertion, showing or suggesting, that the RO did not properly fulfill its duty in mailing the September 2010 notice.  The record shows that appropriate notification was sent to him at his known address of record at that time.  The notice was not returned by the United States Postal Service as undeliverable, or for any other reason.  There was no other possible and plausible address of record.  

There is also no evidence that corroborates that the Veteran notified VA of his whereabouts in June 2008.  In fact, the claims file does not contain any correspondence whatsoever from the Veteran between 2007 and 2014.  Although the Veteran has provided a copy of the purported letter dated June 24, 2008, it is not date-stamped as received in June 2008 and there is no corresponding documentation indicating acknowledgment of receipt of such a letter by the RO.  Also, interestingly enough, the address provided at the bottom of this letter is the P.O. Box in Reading, Pennsylvania.  Instead it seems the RO first learned of the Veteran's initial relocation from Texas to Pennsylvania, and subsequent incarceration, in July 2009, after being contacted by family members.  

The Veteran has not presented any clear evidence to rebut the presumption of regularity.  VA is not required to "prove" that he did receive the notice letter; as a matter of law, it is the Veteran who must rebut the presumption of regularity.  He has not done so. 

The Board understands the arguments presented by the Veteran; however, the law is dispositive.  The law requires that the Veteran must file a timely notice of disagreement to initiate the appellate process.  The Board is bound by the laws and regulations governing the appellate process.  38 U.S.C.A. § 7104.  For the reasons stated above, the Board finds that the September 2010 decision became final because the Veteran did not appeal it in a timely manner.  See 38 U.S.C.A. § 7105, 38 C.F.R. §§ 3.104, 20.200, 20.302.


ORDER

A timely notice of disagreement was not received with respect to a September 2010 determination of the RO, and the appeal is denied.


____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


